UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-8568 John Hancock Financial Opportunities Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: April 30, 2014 ITEM 1. REPORTS TO STOCKHOLDERS. Portfolio summary Top 10 Holdings (25.2% of Total Investments on 4-30-14) The PNC Financial Services Group, Inc. 3.2% Wells Fargo & Company 2.4% Cullen/Frost Bankers, Inc. 2.9% M&T Bank Corp. 2.3% U.S. Bancorp 2.9% Talmer Bancorp, Inc. 2.1% JPMorgan Chase & Company 2.8% The Carlyle Group LP 2.0% BB&T Corp. 2.6% SunTrust Banks, Inc. 2.0% Industry Composition Banks 80.2% Insurance 0.7% Thrifts & Mortgage Finance 9.6% Diversified Financial Services 0.6% Capital Markets 6.2% Short-Term Investments 0.5% Real Estate Investment Trusts 2.2% 1 As a percentage of total investments on 4-30-14. 2 Cash and cash equivalents not included. 3 Investments focused on one industry may fluctuate more widely than investments across multiple industries. 6 Financial Opportunities Fund | Semiannual report Fund’s investments As of 4-30-14 (unaudited) Shares Value Common Stocks 104.8% (85.9% of Total Investments) (Cost $353,241,930) Financials 104.8% Banks 89.5% 1st Source Corp. (Z) 88,689 2,615,439 1st United Bancorp, Inc. (Z) 450,221 3,295,611 Access National Corp. 51,655 761,912 Ameris Bancorp (I)(Z) 243,266 5,174,268 Anchor Bancorp Wisconsin, Inc. (I)(R) 169,300 2,937,355 Anchor Bancorp, Inc. (I) 88,416 1,616,244 Avenue Bank (I) 300,000 2,381,099 Avidbank Holdings (I) 200,000 2,221,300 Bank of America Corp. (Z) 384,352 5,819,089 Bank of Marin Bancorp, Class A 15,929 723,336 Bar Harbor Bankshares (Z) 53,347 2,004,780 BB&T Corp. (Z) 377,599 14,095,771 Bond Street Holdings LLC, Class A (I)(S)(Z) 284,903 4,841,268 Bond Street Holdings LLC, Class B (I)(S) 6,901 117,267 Bridge Capital Holdings (I)(Z) 150,564 3,372,634 Bryn Mawr Bank Corp. (Z) 80,000 2,182,400 BSB Bancorp, Inc. (I)(Z) 177,195 3,092,053 Camden National Corp. 36,776 1,403,740 Centerstate Banks, Inc. 176,994 1,941,624 Chemical Financial Corp. 101,073 2,837,119 City Holding Company (Z) 39,363 1,692,215 Comerica, Inc. (Z) 193,525 9,335,646 Commerce Bancshares, Inc. (Z) 95,424 4,149,036 Community National Bank (I) 111,100 1,694,275 ConnectOne Bancorp, Inc. (I) 21,761 1,044,528 CU Bancorp (I) 91,813 1,666,406 Cullen/Frost Bankers, Inc. (Z) 208,025 15,895,190 DNB Financial Corp. 78,515 1,545,175 Eastern Virginia Bankshares, Inc. (I) 268,537 1,812,625 Evans Bancorp, Inc. 69,760 1,562,624 Fifth Third Bancorp (Z) 452,067 9,317,101 First Bancorp, Inc. (Z) 266,499 4,245,329 First Community Corp. 136,228 1,521,667 First Connecticut Bancorp, Inc. 50,212 795,860 First Financial Bancorp (Z) 139,115 2,252,272 See notes to financial statements Semiannual report | Financial Opportunities Fund 7 Shares Value Banks (continued) First Financial Holdings, Inc. (Z) 82,457 $4,738,804 First Horizon National Corp. (Z) 180,033 2,068,579 First Merchants Corp. 118,683 2,518,453 First Security Group, Inc. (I) 83,942 1,668,949 First Security Group, Inc. (I) 1,192,189 2,265,159 First Southern Bancorp, Inc., Class B (I) 78,390 471,124 Firstbank Corp. 45,424 800,825 FirstMerit Corp. (Z) 196,902 3,817,930 Flushing Financial Corp. (Z) 192,160 3,693,315 FNB Corp. (Z) 767,513 9,547,862 Glacier Bancorp, Inc. (Z) 223,556 5,736,447 Guaranty Bancorp 22,818 287,279 Hamilton State Bancshares (I) 500,000 3,320,788 Hancock Holding Company (Z) 245,752 8,289,215 Heritage Commerce Corp. (Z) 387,733 3,148,392 Heritage Financial Corp. 134,466 2,172,971 Heritage Oaks Bancorp (I)(Z) 650,719 4,821,828 Home Federal Bancorp, Inc. 125,986 1,896,089 Independent Bank Corp. (Z) 195,961 7,274,072 Independent Bank Corp. 125,407 1,632,799 Intermountain Community Bancorp (I) 115,108 1,841,728 John Marshall Bank (I) 31,938 580,952 JPMorgan Chase & Company (Z) 274,274 15,353,859 M&T Bank Corp. (Z) 102,651 12,524,449 MB Financial, Inc. (Z) 183,150 4,915,746 Monarch Financial Holdings, Inc. 162,521 1,847,864 MutualFirst Financial, Inc. 100,539 1,890,133 NewBridge Bancorp (I) 207,422 1,595,075 Northrim BanCorp, Inc. 99,739 2,392,739 Old Second Bancorp, Inc. (I) 202,363 963,248 Pacific Continental Corp. 183,645 2,420,441 PacWest Bancorp (Z) 41,762 1,644,170 Park National Corp. (Z) 42,113 3,054,035 Park Sterling Corp. (Z) 585,931 3,826,129 Peoples Bancorp, Inc. 74,645 1,945,995 Prosperity Bancshares, Inc. (Z) 127,654 7,531,586 Sandy Spring Bancorp, Inc. 54,695 1,315,415 Sierra Bancorp 140,000 2,185,400 Simmons First National Corp., Class A 28,116 1,016,675 Southern First Bancshares, Inc. (I) 57,450 784,767 Southwest Bancorp, Inc. 110,118 1,838,971 Square 1 Financial, Inc., Class A (I) 48,942 922,557 State Bank Financial Corp. 103,998 1,724,287 Suffolk Bancorp (I)(Z) 135,334 2,967,875 Sun Bancorp, Inc. (I) 630,331 2,395,258 SunTrust Banks, Inc. (Z) 278,451 10,653,535 Swedbank AB, Class A 216,597 5,796,550 Talmer Bancorp, Inc. (I) 896,300 11,325,985 8 Financial Opportunities Fund | Semiannual report See notes to financial statements Shares Value Banks (continued) The Community Financial Corp. 56,672 $1,210,514 The PNC Financial Services Group, Inc. (Z) 206,732 17,373,757 Trico Bancshares (Z) 202,536 4,911,498 Trustmark Corp. (Z) 123,537 2,825,291 U.S. Bancorp (Z) 385,314 15,713,105 Union Bankshares Corp. (Z) 214,144 5,479,945 United Bancorp, Inc. (I) 208,880 2,590,112 United Bankshares, Inc. 74,856 2,189,538 VantageSouth Bancshares, Inc. (I) 247,500 1,443,668 VantageSouth Bancshares, Inc. (I) 98,008 601,769 Virginia Heritage Bank (I) 43,877 971,876 Washington Banking Company 67,556 1,161,963 Washington Trust Bancorp, Inc. (Z) 123,905 4,237,551 Wells Fargo & Company 265,725 13,190,589 WesBanco, Inc. (Z) 137,003 4,142,971 WestAmerica Bancorp. (Z) 25,066 1,273,854 Westbury Bancorp, Inc. (I) 88,349 1,256,323 Wilshire Bancorp, Inc. (Z) 478,823 4,788,230 Yadkin Financial Corp. (I)(Z) 188,570 3,611,116 Zions Bancorporation (Z) 265,769 7,686,039 Capital Markets 5.1% Apollo Global Management LLC, Class A 41,658 1,130,182 Apollo Investment Corp. 350,000 2,796,500 KKR & Company LP 128,055 2,908,129 The Blackstone Group LP 98,870 2,919,631 The Carlyle Group LP (Z) 339,190 10,881,215 Triplepoint Venture Growth BDC Corp. (I) 125,000 1,900,000 Insurance 0.9% Gjensidige Forsikring ASA 210,539 3,885,423 Real Estate Investment Trusts 0.2% Digital Realty Trust, Inc. (Z) 14,500 774,300 Thrifts & Mortgage Finance 9.1% Berkshire Hills Bancorp, Inc. (Z) 358,903 8,409,097 Cheviot Financial Corp. 114,092 1,237,898 First Defiance Financial Corp. (Z) 125,381 3,387,795 Georgetown Bancorp, Inc. 65,000 975,000 Heritage Financial Group, Inc. (Z) 123,914 2,385,345 Hingham Institution for Savings (Z) 80,000 5,560,800 HomeStreet, Inc. (Z) 134,465 2,441,884 Hudson City Bancorp, Inc. (Z) 267,248 2,661,790 Provident Financial Holdings, Inc. 79,131 1,113,373 Simplicity Bancorp, Inc. 109,586 1,900,221 Southern Missouri Bancorp, Inc. 56,094 1,980,118 United Community Financial Corp. (I) 634,588 2,113,178 United Financial Bancorp, Inc. 106,610 1,402,988 WSFS Financial Corp. (Z) 73,787 4,989,477 See notes to financial statements Semiannual report | Financial Opportunities Fund 9 Shares Value Preferred Securities 9.7% (8.0% of Total Investments) (Cost $39,479,469) Financials 9.7% Banks 3.4% First Bancshare, 9.000% 210,000 3,042,900 First Citizens Bancshares, Inc., Series A, 9.000% 15,038 3,381,896 First Southern Bancorp, Inc., 5.000% 134 326,261 Fresno First Bank, Series C, 5.000% 11,660 1,177,660 HomeTown Bankshares Corp., 6.000% 1,050 1,050,000 Synovus Financial Corp., Series C, 7.875% 200,000 5,590,000 Zions Bancorporation, 6.300% 14,440 364,321 Capital Markets 1.3% Hercules Technology Growth Capital, Inc., 7.000% (Z) 78,825 2,040,779 JMP Group, Inc., 7.250% 80,000 2,020,000 JMP Group, Inc., 8.000% (Z) 61,877 1,567,963 Real Estate Investment Trusts 2.5% American Homes 4 Rent, 5.500% 100,000 2,500,000 FelCor Lodging Trust, Inc., Series A, 1.950% 86,950 2,172,011 Sotherly Hotels, Inc., 8.000% 60,000 1,583,400 Strategic Hotels & Resorts, Inc., Series B, 8.250% (Z) 112,600 2,855,536 Strategic Hotels & Resorts, Inc., Series C, 8.250% (Z) 86,500 2,199,695 Thrifts & Mortgage Finance 2.5% Banc of California, Inc., 7.500% 143,088 3,695,963 Flagstar Bancorp, Inc., 9.000% 5,000 5,263,974 WSFS Financial Corp., 6.250% (Z) 80,000 2,104,000 Maturity Rate (%) date Par value Value Corporate Bonds 4.8% (3.9% of Total Investments) (Cost $20,635,308) Financials 4.8% Banks 3.7% Synovus Financial Corp. 7.875 02-15-19 $3,000,000 3,427,500 United Community Banks, Inc. 9.000 10-15-17 3,500,000 3,815,000 VantageSouth Bancshares, Inc. 7.625 08-12-23 5,000,000 5,178,679 Zions Bancorporation (5.800% to 6-15-23, then 3 month LIBOR + 3.800%) (Q) 5.800 06-15-23 4,150,000 3,880,250 Capital Markets 0.5% E*TRADE Financial Corp. (Z) 6.000 11-15-17 2,000,000 2,097,500 Diversified Financial Services 0.6% Nationstar Mortgage LLC 6.500 07-01-21 3,000,000 2,861,250 10 Financial Opportunities Fund | Semiannual report See notes to financial statements Maturity Rate (%) date Par value Value Convertible Bonds 0.7% (0.6% of Total Investments) (Cost $3,000,000) Financials 0.7% BlackRock Kelso Capital Corp. (Z) 5.500 02-15-18 $3,000,000 3,176,250 Shares Value Warrants 1.4% (1.1% of Total Investments) (Cost $3,656,631) Financials 1.4% Banks 1.2% Bank of Marin Bancorp (Expiration Date: 12-5-18, Strike Price: $27.23) (I) 58,374 1,095,442 Comerica, Inc. (Expiration Date: 11-14-18; Strike Price: $29.40) (I) 93,762 1,774,915 Horizon Bancorp (Expiration Date: 12-19-18, Strike Price: $17.68) (I) 178,943 2,176,859 TCF Financial Corp. (Expiration Date: 11-14-18, Strike Price: $16.93) (I) 71,471 205,836 Valley National Bancorp (Expiration Date: 11-14-18, Strike Price: $16.11) (I) 33,222 13,621 Diversified Financial Services 0.2% Citigroup, Inc. (Expiration Date: 1-4-19; Strike Price: $106.10) (I) 1,045,183 648,013 Thrifts & Mortgage Finance 0.0% Washington Federal, Inc. (Expiration Date: 11-14-18, Strike Price: $17.57) (I) 27,297 143,582 Yield* Maturity (%) date Par value Value Certificate of Deposit 0.0% (0.0% of Total Investments) (Cost $77,660) Country Bank for Savings 1.000 08-28-14 $1,936 1,936 First Bank Richmond 0.990 12-05-16 20,395 20,395 First Bank System, Inc. 0.549 04-02-15 4,906 4,906 First Federal Savings Bank of Louisiana 0.100 01-06-15 3,032 3,032 Framingham Cooperative Bank 0.750 09-08-15 3,951 3,951 Home Bank 1.739 11-04-21 18,927 18,927 Hudson Savings 0.700 04-20-15 2,128 2,128 Machias Savings Bank 0.500 05-24-15 1,946 1,946 Midstate Federal Savings and Loan 0.500 05-27-14 1,979 1,979 Milford Bank 0.300 06-04-15 1,891 1,891 Milford Federal Savings and Loan Association 0.200 10-21-14 2,024 2,024 Mount McKinley Savings Bank 0.180 12-03-14 1,697 1,697 Mt. Washington Bank 0.700 10-30-15 1,873 1,873 Newburyport Five Cent Savings Bank 0.750 10-20-14 2,062 2,062 Newton Savings Bank 0.450 05-30-15 1,929 1,929 OBA Federal Savings and Loan 0.400 12-15-14 1,322 1,322 Plymouth Savings Bank 0.200 04-21-15 1,931 1,931 Salem Five Cents Savings Bank 0.250 12-17-14 1,726 1,726 Sunshine Federal Savings and Loan Association 0.500 05-10-15 2,005 2,005 See notes to financial statements Semiannual report | Financial Opportunities Fund 11 Par value Value Short-Term Investments 0.7% (0.5% of Total Investments) (Cost $2,950,000) Repurchase Agreement 0.7% Repurchase Agreement with State Street Corp. dated 4-30-14 at 0.000% to be repurchased at $2,950,000 on 5-1-14, collateralized by $3,035,000 U.S. Treasury Notes, 1.375% due 12-31-18 (valued at $3,012,238, including interest) $2,950,000 2,950,000 Total investments (Cost $423,040,998) † 122.1% Other assets and liabilities, net (22.1%) Total net assets 100.0% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the fund. LIBOR London Interbank Offered Rate (I) Non-income producing security. (Q) Perpetual bonds have no stated maturity date. Date shown as maturity date is next call date. (R) Direct placement securities are restricted to resale and the fund has limited rights to registration under the Securities Act of 1933. Value as a Original Beginning Ending percentage acquisition Acquisition share share of fund’s Value as of Issuer, Description date cost amount amount net assets 4-30-14 Anchor Bancorp 9-20-13 $3,385,993 169,300 169,300 0.66% $2,937,355 Wisconsin, Inc. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (Z) All or a portion of this security is pledged as collateral pursuant to the Credit Facility Agreement. Total collateral value at 4-30-14 was $213,129,028. * Yield represents either the annualized yield at the date of purchase, the stated coupon rate or, for floating rate securities, the rate at period end. † At 4-30-14, the aggregate cost of investment securities for federal income tax purposes was $423,056,630. Net unrealized appreciation aggregated $117,206,701, of which $129,707,052 related to appreciated investment securities and $12,500,351 related to depreciated investment securities. 12 Financial Opportunities Fund | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 4-30-14 (unaudited) This Statement of assets and liabilities is the fund’s balance sheet. It shows the value of what the fund owns, is due and owes. You’ll also find the net asset value for each common share. Assets Investments, at value (Cost $423,040,998) $540,263,331 Cash 3,706,127 Receivable for investmentssold 894,282 Dividends and interestreceivable 1,082,406 Receivable due fromadvisor 68,550 Other receivables and prepaidexpenses 27,848 Totalassets Liabilities Credit facility agreementpayable 101,000,000 Payable for investmentspurchased 2,541,950 Interestpayable 2,330 Payable toaffiliates Administrative servicesfees 114,250 Other liabilities and accruedexpenses 68,478 Totalliabilities Netassets Net assets consistof Paid-incapital $328,038,450 Accumulated distributions in excess of net investmentincome (5,781,032) Accumulated net realized gain (loss) on investments and foreign currencytransactions 2,832,637 Net unrealized appreciation (depreciation) on investments and translation of assets and liabilities in foreigncurrencies 117,225,481 Netassets Net asset value pershare Based on 18,528,511 shares of beneficial interest outstanding — unlimited number of shares authorized with no parvalue $23.87 See notes to financial statements Semiannual report | Financial Opportunities Fund 13 F I N A N C I A L S T A T E M E N T S Statement of operations For the six-month period ended 4-30-14 (unaudited) This Statement of operations summarizes the fund’s investment income earned and expenses incurred in operating the fund. It also shows net gains (losses) for the period stated. Investmentincome Dividends $7,290,728 Interest 860,997 Less foreign taxeswithheld (163,847) Total investmentincome Expenses Investment managementfees 3,088,225 Administrative servicesfees 678,919 Transfer agentfees 27,273 Trustees’fees 21,183 Printing andpostage 71,061 Professionalfees 40,978 Custodianfees 31,226 Interestexpense 413,635 Stock exchange listingfees 12,935 Other 26,666 Totalexpenses Less expensereductions (407,351) Netexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments 2,903,762 Foreign currencytransactions (3,959) Change in net unrealized appreciation (depreciation)of Investments 20,132,641 Translation of assets and liabilities in foreigncurrencies 3,174 Net realized and unrealizedgain Increase in net assets fromoperations 14 Financial Opportunities Fund | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of fund share transactions. Sixmonths ended Year 4-30-14 ended (Unaudited) 10-31-13 Increase (decrease) in netassets Fromoperations Net investmentincome $3,983,128 $5,287,444 Net realizedgain 2,899,803 17,855,746 Change in net unrealized appreciation(depreciation) 20,135,815 74,620,234 Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome (10,972,584) 1 (4,093,643) From net realizedgain — (17,851,525) Totaldistributions Totalincrease Netassets Beginning ofperiod 426,269,374 350,451,118 End ofperiod Undistributed (accumulated distributions in excess of) net investmentincome Shareactivity Sharesoutstanding At beginning and end ofperiod 1 A portion of the distributions may be deemed a tax return of capital at year-end. See notes to financial statements Semiannual report | Financial Opportunities Fund 15 F I N A N C I A L S T A T E M E N T S Statement of cash flows This Statement of cash flows shows cash flow from operating and financing activities for the period stated. For the six-month period ended 4-30-14 (unaudited) Cash flows from operating activities Net increase in net assets from operations $27,018,746 Adjustments to reconcile net increase in net assets from operations to net cash provided by operating activities: Long-term investments purchased (39,008,348) Long-term investments sold 36,151,036 Decrease in short-term investments 865,184 Net amortization of premium (discount) 17,990 Decrease in foreign currency 894 Increase in receivable for investments sold (892,400) Increase in dividends and interest receivable (222,370) Decrease in other receivables and prepaid expenses 27,038 Increase in receivable due from advior (3,067) Increase in payable for investments purchased 1,931,743 Decrease in payable to affiliates (38,388) Decrease in other liabilities and accrued expenses (23,538) Increase in interest payable 92 Net change in unrealized (appreciation) depreciation on investments (20,132,641) Net realized gain on investments (2,903,762) Net cash provided by operating activities Cash flows from financing activities Borrowings from credit facility agreement payable $6,000,000 Cash distributions to common shareholders ($10,972,584) Net cash used in financing activities Net decrease in cash Cash at beginning of period Cash at end of period Supplemental disclosure of cash flow information: Cash paid for interest 16 Financial Opportunities Fund | Semiannual report See notes to financial statements Financial highlights The Financial highlights show how the fund’s net asset value for a share has changed during the period. COMMON SHARES Periodended 4-30-14 1 10-31-13 10-31-12 10-31-11 10-31-10 10-31-09 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.21 0.29 0.17 0.08 0.07 0.29 Net realized and unrealized gain (loss) oninvestments 1.24 4.99 3.97 (0.49) 1.19 (3.63) Total from investmentoperations Less distributions to commonshareholders From net investmentincome (0.59) 3 (0.22) (0.17) (0.09) (0.06) (0.29) From net realizedgain — (0.96) (0.75) (0.82) (0.67) — From tax return ofcapital — — (0.02) — — (0.94) Totaldistributions Anti-dilutive impact of repurchaseplan — — 0.04 4 0.09 4 0.09 4 0.04 4 Net asset value, end ofperiod Per share market value, end ofperiod Total return at net asset value (%) 7 Total return at market value (%) 6 7 Ratios and supplementaldata Net assets applicable to common shares, end of period (inmillions) $442 $426 $350 $298 $338 $339 Ratios (as a percentage of average net assets): Expenses beforereductions 1.98 8 1.88 1.53 1.52 1.51 1.55 Expenses net of fee waivers andcredits 9 1.80 8 1.71 1.38 1.37 1.36 1.40 Net investmentincome 1.79 8 1.37 0.94 0.48 0.39 1.88 Portfolio turnover (%) 7 20 19 23 34 37 Seniorsecurities Total debt outstanding end of period (inmillions) $101 $95 — Asset coverage per $1,000 ofdebt 10 $5,379 $5,487 — 1 Six months ended 4-30-14.Unaudited. 2 Based on the average daily sharesoutstanding. 3 A portion of the distributions may be deemed a tax return of capital at year-end. 4 The repurchase plan was completed at an average repurchase price of $15.15, $14.82, $15.04 and $12.99 for 461,253, 1,016,051, 803,485 and 290,700 shares, and $6,987,727, $15,062,318, $12,088,382 and $3,776,593 for the years ended 10-31-12, 10-31-11, 10-31-10 and 10-31-09,respectively. 5 Total returns would have been lower had certain expenses not been reduced during the applicableperiods. 6 Total return based on net asset value reflects changes in the fund’s net asset value during each period. Total return based on market value reflects changes in market value. Each figure assumes that dividend, capital gain and tax return of capital distributions, if any, were reinvested. These figures will differ depending upon the level of any discount from or premium to net asset value at which the fund’s shares traded during theperiod. 7 Notannualized. 8 Annualized. 9 Expenses net of fee waivers and credits excluding interest expense are 1.61% and 1.58% for the six months ended 4-30-14 and the year ended 10-31-13. 10 Asset coverage equals the total net assets plus borrowings divided by the borrowings of the fund outstanding at period end (Note 7). As debt outstanding changes, level of invested assets may change accordingly. Asset coverage ratio provides a measure ofleverage. See notes to financial statements Semiannual report | Financial Opportunities Fund 17 Notes to financial statements (unaudited) Note 1 — Organization John Hancock Financial Opportunities Fund (the fund) is a closed-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions as of the date of the financial statements. Actual results could differ from those estimates and those differences could be significant. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
